Exhibit 10.2
 
REPURCHASE AGREEMENT
 
This Agreement (the “Agreement”) is made as of the 19th day of January, 2011 by
and among DE Acquisition 2, Inc., a Delaware corporation having its offices at
6046 FM 2920, Suite 619, Spring, Texas 77379 (the “Company”) and Ruth Shepley
(“Seller”).


W I T N E S S E T H:
 
WHEREAS, the Seller, owns an aggregate of 10,000 shares (the “Shares”) of the
Company’s common stock, par value $.0001 per share (“Common Stock”); and
 
WHEREAS, the Seller desires to sell to the Company, and the Company desires to
re-purchase the Shares from the Seller, on and subject to the terms of this
Agreement;
 
WHEREFORE, the parties hereto hereby agree as follows:
 
ARTICLE I
SALE AND PURCHASE OF THE SHARES


1.1.   Sale of the Shares.  Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements contained in this Agreement, the Seller shall sell the Shares to the
Company, and the Company shall re-purchase the Shares from the Seller, for a
purchase price equal to an aggregate sum of Forty Thousand Dollars ($40,000.00)
(the “Purchase Price”).
 
1.2.   Closing.  The purchase and sale of the Shares shall take place at a
closing (the “Closing”) upon the execution and delivery hereof.
 
1.3.   Deliveries. At the Closing:
 
(a) The Seller shall deliver to the Company, a certificate representing the
Shares, duly endorsed in form for transfer to the Company.
 
(b) The Company shall deliver the Purchase Price.
 
(c) At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.
 
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS


The Seller hereby makes the following representations and warranties to and
covenants with the Company, which shall be true and correct through the date of
the Closing as if made on that date:
 
2.1.   Seller has the requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and otherwise to carry
out its obligations hereunder. No consent, approval or agreement of any
individual or entity is required to be obtained by Seller in connection with the
execution and performance by Seller of this Agreement or the execution and
performance by Seller of any agreements, instruments or other obligations
entered into in connection with this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
2.2.   Seller owns the Shares free and clear of all any and all liens, claims,
encumbrances, preemptive rights, right of first refusal and adverse interests of
any kind. Seller is not a party to any agreement or understanding pursuant to
which any securities of any class of capital stock are to be transferred.
 
2.3.   Ruth Shepley confirms that she is the President, Secretary, Treasurer and
sole director of the Company immediately prior to the Closing. The Seller and
Company also acknowledge that immediately prior to the repurchase contemplated
hereby the Company is issuing and selling 10,000 shares of Common Stock to
certain purchasers at a per share purchase price that may differ from the
Purchase Price.
 
ARTICLE III
TERMINATION


3.1.   Termination by Mutual Agreement.  This Agreement may be terminated at any
time by mutual consent of the parties hereto, provided that such consent to
terminate is in writing and is signed by each of the parties hereto.
 
ARTICLE IV
MISCELLANEOUS


4.1.   Entire Agreement.  This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement.  No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver.  No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter.  Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.
 
4.2.   Severability.  If any section, term or provision of this Agreement shall
to any extent be held or determined to be invalid or unenforceable, the
remaining sections, terms and provisions shall nevertheless continue in full
force and effect.
 
4.3.   Notices.  All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
4.3.  Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery.  Notice shall be delivered to the
parties at the following addresses:
 
 
2

--------------------------------------------------------------------------------

 
 

  If to the Company:   DE Acquisition 2, Inc.     6046 FM 2920, Suite 619    
Spring, Texas 77379         With a copy to: Heskett & Heskett     501 South
Johnstone, Suite 501     Bartlesville, Oklahoma 74003     Attention:  John
Heskett         If to Seller:  Ruth Shepley     c/o Heskett & Heskett     501
South Johnstone, Suite 501     Bartlesville, Oklahoma 74003     Attention:  John
Heskett

 
Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.
 
4.4.   Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Minnesota applicable to agreements
executed and to be performed wholly within such State, without regard to any
principles of conflicts of law.
 
4.5.   Waiver of Jury Trial.  EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO ENFORCE THIS
AGREEMENT OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.
 
4.6.   Parties to Pay Own Expenses.  Each of the parties to this Agreement shall
be responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.
 
4.7.   Successors.  This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and permitted assigns; provided, however, that no party may assign this
Agreement or any of its rights under this Agreement without the prior written
consent of the other parties.
 
4.8.   Further Assurances.  Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.
 
4.9.   Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
4.10.   No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties with the advice of counsel to
express their mutual intent, and no rules of strict construction will be applied
against any party.
 
4.11.   Headings.  The headings in the Sections of this Agreement are inserted
for convenience only and shall not constitute a part of this Agreement.
 


[Remainder of this page intentionally left blank.]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

  PURCHASER           DE ACQUISITION 2, INC.        
 
By:
/s/ Ruth Shepley       Ruth Shepley, President  

 
 

  SELLER        
 
By:
/s/ Ruth Shepley       Ruth Shepley          

 
 
 
4